Exhibit 99.1 McAfee, Inc. Reports Record Results for the Fourth Quarter and Full Year 2010 SANTA CLARA, Calif. McAfee, Inc. (NYSE:MFE) today reported record financial results for the fourth quarter and full year ended December 31, 2010. As previously announced a supplemental management commentary document has been posted to our Web site at http://investor.mcafee.com rather than conducting an earnings conference call today. Fourth Quarter and Full Year 2010 Highlights: Fourth Quarter 2010: · Record fourth quarter revenue reached $550 million, an increase of five percent year-over-year · Record deferred revenue reached $1.5 billion, an increase of nine percent year-over-year · Non-GAAP earnings per diluted share for the fourth quarter were $0.67 and GAAP earnings per diluted share were $0.38. These Non-GAAP results included an additional negative $0.02 impact from foreign exchange and pre-merger investments from previous guidance. · Cash flow from operations for the fourth quarter reached $164 million · Acquisition by Intel on track for close in the first quarter of 2011 Full Year 2010: · Record full year 2010 revenue reached $2.1 billion, an increase of seven percent year-over-year · Record cash flow from operations reached $595 million, an increase of 20 percent year-over-year. Total cash and marketable securities at year end was a record $1.2 billion. · Record full year 2010 non-GAAP earnings per diluted share reached $2.57, an increase of six percent year-over-year. GAAP earnings per diluted share reached a record $1.17, an increase of seven percent year-over-year. Executive Commentary: “In 2010 we delivered record revenue, deferred revenue, non-GAAP earnings per diluted share and operating cash flow. Our performance accelerated throughout the year and we ended the fourth quarter achieving very strong record results. As we enter 2011, the momentum we have in our business serves as strong validation of our strategy and the confidence that our customers, partners and employees have in the proposed combination of McAfee and Intel. We remain very comfortable with our ability as a wholly-owned subsidiary of Intel to effectively drive innovation in the security industry for years to come,” said McAfee President and Chief Executive Officer, Dave DeWalt “Looking forward we expect to continue to define the marketplace with our comprehensive portfolio of endpoint, network and cloud-based security technologies. With the proliferation of IP connected devices and continued growth in the security threat landscape, McAfee is very well positioned to further expand the global reach of our security protection driven by growth trends in mobility, virtualization and embedded devices,” continued DeWalt. Key Announcements: McAfee announced the general availability of the McAfee® Enterprise Mobility Management (McAfee® EMM™) 9.5 software platform which now includes integration with the McAfee® ePolicy Orchestrator® (McAfee ePO™) platform, providing customers with unified management of their endpoint, network and data security products. McAfeeEnterprise Mobility Management (McAfee® EMM™) extends AT&T’s mobile device management solutionswith smartphone management capabilities to allow businesses and organization to offer employees their choice of mobile devices across multiple operating systems while delivering highly secure and scalable access to corporate applications. McAfee was named a leader in the Gartner “Magic Quadrant for Network Intrusion Prevention” published December 6, 2010 and the McAfee® Network Security Platform M-8000 appliance was recognized for raising the bar in NSS Labs’ network intrusion tests by scoring the highest in accuracy and throughput in comparative tests. McAfee WaveSecure for Android Won "Software of the Year 2010" and McAfee was named a finalist in 15 Categories of SC Magazine 2011 Awards. McAfee Q3 Threat Report reveals average daily malware growth at an all time high; spam at lowest point since 2008 and McAfee Labs predicts geolocation, mobile devices and Apple will top the list of targets for emerging threats in 2011. Fourth Quarter 2010 Financial Summary and Operational Metrics: $ in Millions, except per share and % data Q4 2010 Q4 2009 % Change % Change Constant Currency** Total Net Revenue 5
